        18-10122-jlg         Doc 299-1 Filed 06/02/20 Entered 06/02/20 12:55:58                                   Blank Notice
                                    (wysiwyg): Notice Recipients Pg 1 of 2
                                                       Notice Recipients
District/Off: 0208−1                         User:                                 Date Created: 6/2/2020
Case: 18−10122−jlg                           Form ID: 143                          Total: 57


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Lydia I. Pollack
cr          Russell H. Pollack
cr          NSM82 LLC
                                                                                                                        TOTAL: 3

Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.NYECF@USDOJ.GOV
aty         Daniel F.X. Geoghan           DGeoghan@coleschotz.com
aty         Daniel Scott Alter         dsa315@mac.com
aty         Darius A. Marzec           dmarzec@marzeclaw.com
aty         David Henry Hartheimer            david@mhlaw−ny.com
aty         Gary Frederick Herbst          gfh@lhmlawfirm.com
aty         Greg M. Zipes          greg.zipes@usdoj.gov
aty         Jacob S. Frumkin          jfrumkin@coleschotz.com
aty         Jordan David Weiss           jweiss@msek.com
aty         Joseph S. Maniscalco          jsm@lhmlawfirm.com
aty         Kenneth L. Baum            kbaum@kenbaumdebtsolutions.com
aty         Marie Polito Hofsdal          mhofsdal@pryorcashman.com
aty         Marion R. Harris         mharris@pryorcashman.com
aty         Nolan E. Shanahan           nshanahan@coleschotz.com
aty         Richard Levy, Jr.         rlevy@pryorcashman.com
aty         Serene K. Nakano           serene.nakano@usdoj.gov
                                                                                                                       TOTAL: 16

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Penny Ann Bradley          40 East 78th Street       Apt. 11F         New York, NY 10075
cr          Atlas Union Corp.        Cole Schotz P.C.         1325 Avenue of the Americas           19th Floor       New York, NY
            10019−6079
unk         Mayerson & Hartheimer, PLLC             845 Third Avenue         11th Floor        New York, NY 10022
cr          Lewis H. Berman LLC            944 Park Avenue          Unit 11A        New York, NY 10028 UNITED STATES
cr          Slawomir Konopka           Marzec Law Firm, P.C.          c/o Darius A. Marzec, Esq.         776A Manhattan
            Ave        Suite 104        Brooklyn, NY 11222
smg         Internal Revenue Service         PO Box 7346          Philadelphia, PA 19101−7346
smg         N.Y. State Unemployment Insurance Fund             P.O. Box 551         Albany, NY 12201−0551
smg         New York City Dept. Of Finance           345 Adams Street, 3rd Floor         Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
smg         New York State Tax Commission             Bankruptcy/Special Procedures Section          P.O. Box 5300        Albany,
            NY 12205−0300
smg         United States Attorney's Office        Southern District of New York          Attention: Tax & Bankruptcy
            Unit       86 Chambers Street, Third Floor          New York, NY 10007
7711469     A.S Bretan        52 Round Tree Road           Melville NY 11747
7277542     ATLAS UNION CORP                1271 AVENUE OF THE AMERICAS                   SUITE 4300         NEW YORK, NY
            10020
7277543     ATLAS UNION CORP.                NOLAN E. SHANAHAN, ESQ.                 1325 AVE. OF THE AMERICAS
            19TH        NEW YORK, NY 10019
7574373     American Express National Bank           c/o Becket and Lee LLP          PO Box 3001          Malvern PA
            19355−0701
7583967     Atlas Union Corp.        c/o Sebastian Palazio         1270 Avenue of the Americas, Suite 1818          New York, NY
            10020
7584254     Avant Capital 52 East 64th Street LLC          KRISS & FEUERSTEIN LLP                360 LEXINGTON AVE., SUITE
            1200        NEW YORK, NY 10017
7711446     Chubb National Insurance Co.          c/o N. Hackett        55 Water Street, 28th FL        New York, NY 10041
7277796     Cole Schotz P.C.        Attorneys for Atlas Union Corp.          Attn: Daniel F.X. Geoghan, Esq.         1325 Avenue of
            the Americas, 19th Floor         New York, NY 10019−6079
7277801     Cole Schotz P.C.        Attorneys for Atlas Union Corp.          Attn: Jacob S. Frumkin, Esq.       1325 Avenue of the
            Americas, 19th Floor         New York, NY 10019−6079
7277799     Cole Schotz P.C.        Attorneys for Atlas Union Corp.          Attn: Nolan E. Shanahan, Esq.        1325 Avenue of
            the Americas, 19th Floor         New York, NY 10019−6079
7665064     Darius A. Marzec         776A Manhattan Avenue            Suite 104        Brooklyn, NY 11222
7711445     David Bradley        100 Barclay Street Apt 11A          New York, NY 10007
7579549     David H. Hartheimer, Esq.         845 Third Avenue          11th Floor        NY, NY 10022
7322360     Department of the Treasury         Internal Revenue Service         P.O. Box 7346         Philadelphia, PA
            19101−7346
7711470     Dr. Lewis Berman          c/o Sandy Meyerson          845 Third Ave. 11fl        New York, NY 10022
7494934     Law Offices of Kenneth L. Baum LLC             Attorneys for NSM82 LLC            167 Main Street        Hackensack, NJ
            07601
      18-10122-jlg        Doc 299-1 Filed 06/02/20 Entered 06/02/20 12:55:58                                  Blank Notice
                                 (wysiwyg): Notice Recipients Pg 2 of 2
7579550   Lewis H. Berman LLC            David H. Hartheimer, Esq.         845 Third Avenue        11th Floor      New York,
          NY 10022
7427395   MAYERSON & HARTHEIMER, PLLC                     845 Third Avenue, 11th Floor         New York, NY 10022
7584049   NSM82 LLC            c/o Law Offices of Kenneth L. Baum LLC           167 Main Street        Hackensack, NJ
          07601
7660526   New York State Department of Taxation & Finance             Bankruptcy Section        P O Box 5300       Albany New
          York 12205−0300
7277217   Office of the United States Trustee       U.S. Federal Office Building        Attn: Serene K. Nakano        201 Varick
          St., Room 1006          New York, New York 10014
7287926   PRYOR CASHMAN LLP                 Attorneys for Russell H. Pollack and       Lydia I. Pollack       7 Times
          Square         New York, NY 10036−6569
7584331   Russell & Lydia Pollack         c/o Pryor Cashman LLP attn: Richard Levy          7 Times Square        New York, NY
          10036         (212) 421−4100 rlevy@pryorcashman.com
7665065   Slawomir Konopka           776A Manhattan Avenue            Suite 104      Brooklyn, NY 11222
7709020   Slawomir Konopka           c/o Darius A. Marzec         776A Manhattan Ave, Ste 104          Brooklyn NY 11222
7277544   US FEDERAL OFFICE BUILDING                  201 VARICK STREET, STE 1006               NEW YORK, NY 10014
7427226   Unnamed Creditor          c/o Mayerson & Hartheimer, PLLC            845 Third Ave., 11th floor      NY, NY
          10022
7673493   Warner & Scheuerman            6 West 18th Street, 10th floor       New York, NY 10011−1001
                                                                                                                   TOTAL: 38
